DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2022 is in compliance with the provisions on 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 04/22/2022. 
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 8, 16 and 20 have been considered but are moot because the arguments do not apply to the same combination of references or embodiments of the references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 04/22/2022, which has been rejected under new ground of rejection necessitated by amendment.  See rejection below for full detail.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 8, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkawa (US 2005/0151175 A1) in view of Tamaki et al. (US 2015/0115339 A1).

Regarding claim 1, Ohkawa teaches an imaging device (Ohkawa, Fig. 3) comprising: 
a pixel including a photoelectric converter converting light into a charge (Ohkawa, Fig. 3, Pixel cell 14, Fig. 19, photo diode 31, Paragraphs 0049 and 0147),
a first transistor (Ohkawa, Figs. 19-20, transfer transistor 170) having a first source, a first drain, a first gate insulating film (Ohkawa, Figs. 19-20, Paragraph 0150, transfer transistor 170 has a source, gate, drain and first gate insulating film (gate dielectric film).), and a first gate on the first gate insulating film (Ohkawa, Fig. 6A, gate dielectrics 60A, Figure 6 shows the gate on the gate insulating film.), one of the first source and the first drain being connected to the pixel electrode (Ohkawa, Fig. 19-20, The source of the first transistor is connected to the cathode (electrode) of the photodiode.), and 
a second transistor (Ohkawa, Figs. 19-20, reset transistor 32) having a second source, a second drain, a second gate insulating film (Ohkawa, Figs. 19-20, Paragraph 0150, reset transistor 32 has a source, gate, drain and second gate insulating film (gate dielectric film).), and a second gate on the second gate insulating film (Ohkawa, Fig. 6A, gate dielectrics 60A, Figure 6 shows the gate on the gate insulating film.), one of the second source and the second drain being connected to the other of the first source and the first drain without transistor intervention (Ohkawa, Figs. 19-20, The drain of the transfer transistor is connected to the source of the reset transistor.), and 
a third transistor having a third source, a third drain and a third gate, the third gate being connected to the pixel electrode not through either the third source or the third drain (Ohkawa, Fig. 19, detection transistor 33, The gate of the detection transistor is connected to the pixel electrode through the first transistor.), wherein 
an effective thickness of the second gate insulting film is smaller than an effective thickness of the first gate insulting film (Ohkawa, Paragraph 0150, “the gate dielectric film of the transfer transistor 170 may be thicker than that of the selection transistor 34, or may be thicker than that of the other three transistors 32-34.”), and 
the imaging device comprises pixels including the pixel, the pixels each including the first transistor and the second transistor (Ohkawa, Figs. 3 and 19-20).
However, Ohkawa does not teach the photoelectric converter including a pixel electrode, a counter electrode facing the pixel electrode, and a photoelectric conversion film between the counter electrode and the pixel electrode, the photoelectric conversion film converting light into a charge.
In reference to Tamaki et al. (hereafter referred as Tamaki), Tamaki teaches an imaging device (Tamaki, Fig. 11) comprising: a pixel (Tamaki, Fig. 1) including a photoelectric converter (Tamaki, Fig. 1, photoelectric conversion element 24) including a pixel electrode (Tamaki, Fig. 3A, lower electrode 9), a counter electrode (Tamaki, Fig. 3A, transparent electrode 11) facing the pixel electrode, and a photoelectric conversion film (Tamaki, Fig. 3A, photoelectric conversion film 10) between the counter electrode and the pixel electrode, the photoelectric conversion film converting light into a charge (Tamaki, Paragraph 0039).
These arts are analogous since they are both related to imaging devices using photoelectric conversion devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Ohkawa with the with the photoelectric converter of Tamaki.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the invention of Ohkawa with the with the photoelectric converter of Tamaki since it is a known construction of a photoelectric conversion device and would provide similar and expected results of generating signal charges according to the amount of incident light.
Regarding claim 2, the combination of Ohkawa and Tamaki teaches the imaging device according to Claim 1 (see claim 1 analysis), wherein the effective thickness of the second gate insulating film is 80% or less of the effective thickness of the first gate insulating film (Ohkawa, Paragraph 0070, A thick gate dielectrics (60A) may be made of silicon oxide of a thickness of 6nm or more. A thin gate dielectrics (60B) made of silicon oxide of a thickness of 2.5nm. Paragraph 0113, reset transistor using a thin gate dielectric may have thin gate dielectric film formed by a finer rule process (60B)).

Regarding claim 3, the combination of Ohkawa and Tamaki teaches the imaging device according to Claim 2 (see claim 2 analysis), wherein the effective thickness of the second gate insulating film is 50% or less of the effective thickness of the first gate insulating film (Ohkawa, Paragraph 0070, gate dielectrics 60A made of silicon oxide of a thickness of 6nm or more and gate dielectrics 60B made of silicon oxide of a thickness of 2.5nm).

Regarding claim 8, the combination of Ohkawa and Tamaki teaches a camera system (Ohkawa, Fig. 18, Paragraph 0143) comprising: 
the imaging device according to Claim 1 (see claim 1 analysis); 
a lens optical system that focuses light onto the imaging device (Ohkawa, Fig. 18, Paragraph 0144); and 
a camera signal processor that processes a signal output from the imaging device (Ohkawa, Fig. 18, Paragraph 0143).

Regarding claim 16, the combination of Ohkawa and Tamaki teaches the imaging device according to Claim 1 (see claim 1 analysis), wherein the first transistor and the second transistor share an impurity region in a semiconductor substrate (Ohkawa, Figs. 19-20, Transistors 170 and 32 share impurity region 25.).

Regarding claim 20, the combination of Ohkawa and Tamaki teaches the imaging device according to Claim 1 (see claim 1 analysis), wherein the third transistor is different from the first transistor and the second transistor (Ohkawa, Figs. 19-20, The transistors are different transistors.).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkawa (US 2005/0151175 A1) in view of Tamaki et al. (US 2015/0115339 A1) in further view of Wei et al. (US 2016/0211293 A1).

Regarding claim 4, the combination of Ohkawa and Tamaki teaches the imaging device according to Claim 3 (see claim 3 analysis). However, the combination of Ohkawa and Tamaki does not teach wherein the effective thickness of the second gate insulating film is 30% or less of the effective thickness of the first gate insulating film.
In reference to Wei et al. (hereafter referred as Wei), Wei teaches wherein the effective thickness of a gate insulating film of a transistor may be between about 5 Angstroms to about 150 Angstroms (Wei, Paragraph 0023, 5 Angstroms to about 150 Angstroms is .5nm to 15nm. Further, Paragraph 0026 states the gate insulating film thickness may be used for the transfer and reset transistors.).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Ohkawa and Tamaki with the gate insulating film range as seen in Wei.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination of Ohkawa and Tamaki with the upper gate insulating film thickness range (150 Angstroms (15nm)) of the transistor as seen in Wei since it is a known thickness range for a transistor and would provide similar and expected results as a gate insulating film. That is, Ohkawa discloses the thickness may be 6nm or more but does not disclose an upper limit. Wei explicitly discloses an upper limit for a range of known thickness for the gate insulating film. Further, the limitation “wherein the effective thickness of the second gate insulating film is 30% or less of the effective thickness of the first gate insulating film” would be met in a case where the second gate insulating film is 2.5nm and the first gate insulating film is 8.4nm or more.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkawa (US 2005/0151175 A1) in view of Tamaki et al. (US 2015/0115339 A1) in further view of Rhodes (US 2005/0161713 A1).

Alternatively, regarding claim 16, the combination of Ohkawa and Tamaki teaches the imaging device according to Claim 1 (see claim 1 analysis). However, the combination of Ohkawa and Tamaki does not explicitly state wherein the first transistor and the second transistor share an impurity region in a semiconductor substrate. (Examiner notes Ohkawa discloses transfer transistor 170 and the reset transistor 32 share an active region 25 (Ohkawa, Fig. 20). However, Ohkawa does not explicitly state it is an impurity region.)
In reference to Rhodes, Rhodes teaches wherein a first transistor (Rhodes, Fig. 2 transfer 260) and a second transistor (Rhodes, Fig. 2 reset 250) share an impurity region (Rhodes, Fig. 2, region 212, Paragraphs 0035-0036) in a semiconductor substrate (Rhodes, Fig. 2, Substrate 202, Paragraph 0038).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Ohkawa and Tamaki with the explicit teaching of having the first and second transistors sharing an impurity region as seen in Rhodes.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination of Ohkawa and Tamaki with the explicit teaching of having the first and second transistors sharing an impurity region as seen in Rhodes since it is a known configuration for transfer and reset transistors and would provide similar and expected results for connecting the transistors in series and reducing a number of impurity regions. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/           Examiner, Art Unit 2698              

/TWYLER L HASKINS/           Supervisory Patent Examiner, Art Unit 2698